Gilfillan, C. J.
The indorsement on each of the several notes held by the defendant Stahman against defendant Wempner, and secured by the mortgage, “Interest paid to November 20, 1876,” was in the nature of a receipt, and not of a contract, and might be contradicted or exp’ained by parol. This being so, the only question in the case is whether the evidence sustains the finding of fact by the court below.. The evidence furnished by the indorsements that the note then given for the interest was in payment of such interest, so as. to extinguish that part of the indebtedness evidenced by the notes, is strong. But the evidence of Stahman, that it was;not given or received in payment, is direct and explicit, and not contradicted except by the indorsements, thus producing a conflict in the evidence which was for' the court trying the question of fact to determine. We cannot disturb that determination.
Judgment affirmed.